         Case 19-33423        Doc 18     Filed 03/19/20 Entered 03/19/20 10:21:14                  Desc Notice
                                       Fixing Time For Filing Page 1 of 1
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
                                                               Case No. 19−33423
                                                               :
Karen L. Kulczycki                                             Chapter : 7
1217 Alene Dr.                                                 Judge :   LaShonda A Hunt
Plainfield, IL 60586
SSN: xxx−xx−0566 EIN: N.A.




Debtor's Attorney:                                                Trustee:
David M Siegel                                                    Zane Zielinski, Trustee
David M. Siegel & Associates                                      Zane Zielinski P.C.
790 Chaddick Drive                                                6336 North Cicero
Wheeling, IL 60090                                                Suite 201
                                                                  Chicago, IL 60646
847 520−8100
                                                                  773−877−3191

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
November 25, 2019 .

1. June 19, 2020 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. June 19, 2020 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: March 19, 2020                                         Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
